Opinion by
Beaver, J.,
Three surviving brothers seek to recover, in an action of assumpsit, from the defendant, as next of kin of a deceased brother, $250, with interest thereon, as funeral benefits alleged to be due them from the defendant, by reason of his alleged beneficial interest therein.
It is provided in sec. 5 of art. X of the by-laws of the subordinate or defendant council: “Section 5. Any brother who is thirteen weeks or more in arrears for weekly dues and shall become sick or disabled, shall not be entitled to any sick benefits during such sickness or disability, nor, in case of death, shall any funeral benefits be paid.”
Section 2 of the same article provides as follows: “Provided always that such sickness or disability does not proceed from intemperance or other immoral conduct; . . . . and provided further, that such members are not thirteen weeks in arrears for weekly dues: and provided further, that it shall be the duty of the Council to keep all members drawing benefits in good standing during their illness, or disability by deducting from time to time from such benefits a sufficient amount for that purpose.”
*453As we understand the evidence, the decedent was not thirteen weeks in arrears at the time at which his sickness began. He was, therefore, beneficial until the period of thirteen weeks had elapsed, when, under ordinary conditions, he would have been in arrears; but, under the conditions of sec. 2 of art. X above quoted, it became the duty of the council to keep all members drawing benefits in good standing during their sickness or disability by deducting from time to time from such benefits a sufficient amount for that purpose.
Under sec. 1 of art. IY of the same by-laws, the decedent was entitled to receive weekly the sum of $5.00 for the first thirteen weeks, after the first week’s sickness; no benefits to be paid for the first week’s sickness, $3.00 for the second thirteen weeks; and $2.00 per week thereafter.
Under the second section of the same article, it is provided: “Section 2. On the death of any brother who is clearly entitled to death benefits, the sum of two hundred and fifty dollars shall be appropriated as death benefits, and in accordance with the laws governing such funeral or death benefits of the Association in which this Council may hold membership at the time of said brother’s death.”
There were, therefore, in the hands of the council, at the time when the decedent became nonbeneficial, sufficient sick benefits to provide for the payment of all of the delinquent dues, and, if we understand the by-laws there continued to be sufficient funds in the hands of the council to pay the dues as long as the decedent lived; but, in addition to this, the brother of the decedent paid all delinquent dues up to a certain date and continued to pay thereafter so long as he lived. ■ The decedent was, therefore, not in default in the payment of dues, whether they were deducted from his sick benefits or paid by his brother. It is claimed, however, that under the by-laws of the defendant council, the dues having become delinquent, the payment by the brother did not restore the decedent to his beneficial connection with the council and that, therefore, this payment *454did not avail and that, at the time of his death, not being entitled to sick benefits, he did not become by reason of his death entitled to the funeral or death benefits.
As to the fact of the decedent being beneficial at the time his sickness was contracted, it is said by the appellant in his argument: “It was agreed that, when the decedent was taken ill in January, 1907, he was in good standing, that he did not owe over thirteen weeks’ dues to his council, and that, while ill, he became in arrears. The disease was consumption and was progressive in its character. He was taken to the hospital and, while there, he became in arrears and, on April 20, 1908, his brother, one of the plaintiffs, paid to the council $3.05, which was the amount due for arrears, at which time the financial secretary, Allen, told the brother, ‘ The payment would not entitle your brother to benefits on this sickness,’ at which time the brother told him, T think he is going to make a die of it.’ ” This, however, does not give the' whole of the conversation between the financial secretary, Allen, and the brother who paid the dues. There arose quite a distinct difference between them as to what occurred at that time, the brother asserting definitely that Allen told him that they would pay the funeral benefits, and, as we have already seen, it became the duty of the council, under its by-laws, to deduct the dues then due or overdue from the sick benefits to which the decedent was entitled.
So far as the testimony of the defendant shows, they paid nothing whatever toward the funeral expenses of their deceased member and assumed no responsibility of any ldnd therefor.
The decedent having died without widow or children, the plaintiffs are his next of kin, and it appears from the testimony, that they, or at least one of them, paid the funeral expenses. The question of their right to recover, as the next of kin, is not raised by the record, and we assume, therefore, that that question is not before us.
The defendant, in its eighth assignment, assigns for error the refusal of the court to admit certain letters of the deco-*455dent in evidence, which relate to donations for which he applied, and in one of which he says: “Being in destitute circumstances and debarred from receiving sick benefits in the Wm. Windom Council No. 580 O. I. A., I now appeal to the Council for financial aid.” It does not seem to us, however, that these letters were relevant to the issue then trying and they would at most have been an acknowledgment on the part of, or an acquiescence in the ruling of the council that the decedent was not entitled to sick benefits.
The ninth assignment alleges error on the part of the court in refusing the appellant’s counsel permission to ask the witness on the stand: “Did you understand that to mean that you and the family would not be entitled to $250 as funeral expenses, but that the lodge would assume the funeral expenses?” The opinion of the witness as to what the language of the financial secretary meant was not important. Having testified to what the secretary said, it was for the jury, under the direction of the court, to draw their conclusion as to what the meaning of the words was.
Taking the case as a whole, therefore, we are of the opinion that the trial judge of the court below committed no error in the course of the trial and that the court in banc were also correct, under the reasonable interpretation of the by-laws which they made, in declining to grant judgment n. o. v., which is assigned in various forms for error by the appellant.
We are, therefore, of opinion that all of the assignments of error should be dismissed.
Judgment affirmed.